Citation Nr: 1409890	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  10-27 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of concussive trauma (also claimed as traumatic brain injury).

2.  Entitlement to service connection for headaches, to include as secondary to concussive trauma. 

3.  Entitlement to service connection for residuals of a cerebrovascular accident (claimed as stroke and traumatic brain injury).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Marotta


INTRODUCTION

The Veteran was a member of the Army Reserves between January 1960 to December 1967.  The Veteran served on active duty training (ACDUTRA) from February 1960 to August 1960 and on active duty from October 1961 to August 1962.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In February 2011, the Veteran testified before the undersigned Veterans' Law Judge at a hearing at the RO.  A copy of the transcript has been associated with the claims file.  

In January 2012, the Board remanded this for further development.  After completing the requested actions to the extent possible, the Appeals Management Center (AMC) continued the denial of the claim as reflected in the September 2012 supplemental statement of the case (SSOC) and returned this matter to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The Veteran is not shown to have had a head injury, contusion, or concussion in service.  

2.  The preponderance of the evidence shows that the Veteran does not have residuals of concussive trauma that are etiologically related to his active military service.  

2.  The preponderance of the evidence shows that the Veteran's headaches are not etiologically related to his active military service.  

3.  The preponderance of the evidence shows that the Veteran's residuals of a cerebrovascular accident are not etiologically related to his active military service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a concussive trauma have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for headaches have not been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  The criteria for service connection for residuals of a cerebrovascular accident have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied via a letter sent to the Veteran in March 2009.

The duty to assist has also been satisfied.  VA has obtained the Veteran's service treatment records, VA medical records and private treatment records identified by the Veteran as relevant to the appeal.  The Veteran was also afforded a VA examination in May 2010.  The VA examination is sufficient, as the examiner considered the Veteran's statements, offered explanations for the opinions stated, and provided the information necessary to resolve the issues on appeal.  

The Veteran has not identified any other relevant evidence that has not been requested or obtained.  The Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his/her claim at this time. 

II.  Service Connection 

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For periods of ACDUTRA, service connection may be granted for disability resulting from injuries or diseases incurred or aggravated during such periods.  Moreover, the advantage of certain evidentiary presumptions provided by law, including but not limited to the presumptions of soundness, aggravation or service incurrence of chronic diseases, that assist Veterans in establishing service connection for a disability, do not extend to those who claim service connection based on a period of ACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995).  Therefore, the Veteran is not entitled to a presumption of sound condition at entrance onto a period of ACDUTRA, or a presumption of aggravation of a preexisting disorder during such period where evidence shows an increase in severity, or to a presumption of service incurrence or aggravation for certain diseases which manifest themselves to a degree of 10 percent or more disabling within a year from the date of separation from service.  In other words, 38 C.F.R. 
§§ 3.307, 3.309 (presumption of service incurrence), 3.306 (presumption of aggravation), and 38 U.S.C.A. §§ 1111, 1131 (presumption of soundness) are not for application for the Veteran's first period of service (February 1960 to August 1960).  

Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

III.  Factual Background

The Veteran asserts that his concussive trauma began in 1960, when he was a tank artillery instructor and continued when he became a gunner in 1961.  The Veteran argues that he experienced concussive trauma from the shockwaves of the big guns that he fired.  The Veteran argues that as a result of concussive trauma, he has headaches, and problems with his memory and organization, and fatigue.  The Veteran also reported that he is easily distracted, cannot function with fluorescent lights, and becomes confused when confronted with problems with simple issues.  See Veteran's Substantive Appeal, dated June 2010.  In his February 2011 Board hearing, the Veteran reported that he has headaches, dizzy spells and vision issues because of his concussive trauma.  


On his February 1960 ACDUTRA enlistment examination, the examiner noted that the Veteran suffered upper respiratory infections in the winter and had headaches attributed to his sinuses.  In July 1960, the Veteran presented with nausea and vomiting.  The Veteran was diagnosed with gastroenteritis.  In August 1960, the Veteran complained of nausea and vomiting.  The Veteran was diagnosed with gastroenteritis.  During a November 1961 eye examination, the Veteran reported that he was having headaches and that he would not see well at long distances.  In February 1962, the Veteran presented with complaints of upset stomach, dizziness and nausea.  The Veteran was diagnosed with viral gastroenteritis.  In May 1962 upon separation examination, the Veteran indicated that he had a history of frequent or severe headaches.  A note indicates that the Veteran had experienced tension headaches related to frequent trouble sleeping.  In June 1962, the Veteran indicated that he had a history of frequent or severe headaches and occasional severe headaches were noted on examination. 

Service treatment records are silent for any complaint of or treatment for a head injury, contusion, or concussion.  The Veteran's separation examinations do not note any head injury, contusion, or concussions.  

Service personnel records show that the Veteran reported for 6 months ACDUTRA in February 1960 to August 1960 and one year of active duty from October 1961 to August 1962.  A letter dated December 1967 indicates that the Veteran was discharged from the Reserves.  The reason for discharge is listed as "expiration of term of service."  

Post-service treatment records dated May 1974 indicate that the Veteran reported that he had severe headaches after a multiple blast injury in 1962.  The Veteran was diagnosed with headache; unknown cause.  Treatment notes dated June 1974 indicate that the Veteran reported having headaches since 1962, cause unknown.  The Veteran reported that his headaches started after a blast concussion in 1961.  The examiner found no visual symptoms and a neurological examination was within normal limits.  A June 1974 skull x-ray showed no evidence of an injury or disease and no intracranial abnormalities were seen.  An echoencephalogram showed no significant midline displacement and brain scan was normal.  

In March 1995, the Veteran presented with right sided weakness and dizziness.  The Veteran reported that he had never had a similar event in the past.  The Veteran denied a history of any head injuries.  The Veteran reported that he had a history of transient headaches in the past, which the examiner felt were most consistent with tension headaches.  

Treatment notes dated April 1995 indicate that a brain MRI showed white matter changes of unclear etiology.  The Veteran complained of fatigue.  The examiner noted that the white matter changes in the brain were non-specific and that potential risk factors include possible mild borderline diabetes, a history of smoking in the distant past, and possible borderline hypertension.  

In July 1995, the Veteran was admitted with recurrent transient neurologic deficit.  Private treatment records dated July 1995 indicate that a cerebral angiography showed an 80 percent basilar artery stenosis, but no other abnormality.  The Veteran was diagnosed with transient ischemic attacks and basilar artery stenosis.  

The Veteran obtained a second opinion from Dr. C. H. T. regarding cerebrovascular disease and cerebral ischemia in July 1995.  The Veteran reported that his symptoms began in March 1995, when he first noted sudden dizziness, unsteadiness and right-sided weakness.  The Veteran also had symptoms of nausea, vomiting, and ataxia.  No visual changes were noted and he did not have any problems swallowing.  The Veteran reported that he was hospitalized and an MRI showed a lesion in the mid to right pons and multifocal white matter lesions.  The examiner diagnosed the Veteran with brain stem ischemia and noted that the Veteran likely had a brain stem stroke in March 1995.  

Social Security Administration records dated August 1996 indicate that the Veteran was found to be disabled effective March 1995.  His primary diagnosis was ischemic heart disease and his secondary diagnosis was other diseases of the circulatory system.  

An August 2000 x-ray showed bilateral grade B minimal disease in the bilateral carotid arteries.  An August 2004 x-ray showed less than 15 percent carotid artery stenosis bilaterally.  

A December 2007 CT head scan showed no distinct parenchymal lesion or extra-axial abnormality.  There was a prominent partially calcified tortuous basilar artery.  The examiner noted an area of hypodensity within the pons and indicated that it was most likely chronic infarct.  The examiner also noted that he could not entirely exclude aneurysmal dilation of the upper to mid basilar artery and recommended further evaluation.  

A March 2009 statement from the Veteran's wife indicates that he has problems with headaches, disorientation, fatigue and stability.  The Veteran's wife also noted that her parents knew the Veteran before she did and that they observed that his headache problems came during his military service.  

Treatment records dated October 2009 indicate that the Veteran has a history of basal artery stenosis and that he has been on Coumadin for years.  The Veteran did not report any new neurologic symptoms.  

During a May 2010 VA examination, the Veteran reported that he believed that he suffered concussive trauma from loud noises from the weapon of his tank and tanks around him.  The Veteran reported that he was never unconscious and that he never had a head injury.  The examiner noted that an MRI of the brain showed a stroke in the pons and that the Veteran has a basilar artery stenosis.  The Veteran's extraocular movements, pupillary reaction and visual fields were normal.  His face was symmetrical and his speech was clear.  The Veteran showed very mild weakness of the left limb.  Deep tendon reflexes were active and symmetrical in the upper and lower extremities.  The examiner reviewed the Veteran's claims file and noted that the Veteran's tension headaches have decreased and were not disabling.  The examiner also noted that the Veteran does not take any medication for his headaches.  The examiner also found no evidence of sequelae of contusion or concussions of the brain from his military time.  The examiner noted that the Veteran's cerebrovascular disease is not related to his military service.  

In a June 2010 statement, the Veteran stated that his "traumatic brain injury was caused by the 'shock waves' of the muzzle blasts of the heavy guns and artillery."  The Veteran stated that he would "find [himself] waking up propped up against a tank with a medic saying 'Take this salt tablet and ... aspirin and drink at least half the water in the canteen.'"  The Veteran stated that "no one recognized at the time [that he] was suffering from TIA's transit ischemic brain attacks due to concussion, shock waves of the heavy guns."  The Veteran argued that three neurologists found that his transit ischemic attacks started while he was at Fort Knox and continue today.  

During his February 2011 Board hearing, the Veteran testified that his job in the military was to lie on top of the turret so that he could talk to his student and watch the impact area.  The Veteran reported that adjacent tanks would fire and that gases would "spew to the sides."  The Veteran reported that if the gases were pointed in his direction, "the concussion and the blast is so hard that it can literally [push] anybody or anything around that tank off of it."  The Veteran reported that he would find himself on the ground being dragged around.  The Veteran also reported that he talked to his company commander about the tanks and that he quit because he could not take it anymore.  

In January 2012, the Board remanded these claims to obtain outstanding medical records.  In a February 2012 statement, the Veteran indicated that all available records were associated with his claims file.  The Veteran also stated: "There is one item that I tried to enter into medical evidence during my hearing in Feb. 2011.  I believe it is critical evidence and key to proving my case.  This item is an x-ray of my brain damage caused by the cerebrovascular accident at Fort Knox Ky many decades ago.  My request was denied by the Law Judge at the hearing.  I CONSIDER THE DENIAL TO BE AN INJUSTICE TO ME AND TO THE INVESTIGATION OF MY CLAIM."


IV.  Residuals of Concussive Trauma

After a review of the evidence, the Board finds that the Veteran did not sustain a head injury, concussion or concussive trauma in service.  The Veteran did not report any head injury or concussion, and service treatment records do not show that any head injury, concussion or concussive trauma was noted.   

In addition, the evidence of record does not establish that the Veteran currently suffers from residuals of concussive trauma.  Post-service VA and private medical records in evidence do not reflect any diagnoses or treatment for residuals of concussive trauma.  

The Board notes that the Veteran alleges that he woke up in service propped up next to a tank, and that he has experienced headaches, dizziness, and instability since service.  Lay evidence may establish the existence of a current disorder capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002).  While the Veteran is competent to report his symptoms, the Veteran is not competent to diagnose residuals of concussive trauma as it requires skilled interpretation of x-ray, studies and consideration of the Veteran's medical history for diagnosis.  

In addition, the Board finds that the Veteran is an inaccurate historian.  Although the Veteran alleges that his headaches and dizziness started in service, the Veteran's February 1960 enlistment examination noted headaches that were attributed to his sinuses.  In July 1995, the Veteran reported that he first noted sudden dizziness, unsteadiness and right-sided weakness in March 1995.  At the time, the Veteran noted that he had not experienced these symptoms before this time.  During his February 2011 Board hearing, the Veteran testified that after he talked to his company commander, he quit his job.  However, the Veteran's service personnel records show that he completed a six month term of ACDUTRA in 1960 and a one year term of active duty from October 1961 to August 1962.  A letter dated December 1967 notes that the Veteran was discharged because he fulfilled his term of service.  In a February 2012 statement, the Veteran stated that the undersigned Veterans' Law Judge denied his request to submit x-rays related to his claim.  A review of the hearing transcript shows no such exchange took place.  Based on these incidents, the Board finds that the Veteran is not an accurate historian. 

With regards to the Veteran's allegation that the undersigned Veterans' Law Judge denied his request to submit evidence related to his claim, a January 2012 letter from the Appeals Management Center asked the Veteran to: "Please identify all medical providers who treated you for claimed residuals of concussive trauma, headaches, or cerebrovascular accident, including identifying all current treatment."  The letter asked the Veteran to provide releases to obtain the records or to obtain the treatment records and submit them to VA himself.  In his February 2012 statement, the Veteran indicated that VA had copies of all records related to his claims.  The Board finds that the Veteran had ample opportunity to submit any treatment records related to his claims. 

In addition, the May 2010 VA examiner reviewed the Veteran's claims file and found no evidence of sequelae of contusion or concussions related to his military service.  

For these reasons, the Board finds that the weight of the evidence is against service connection for residuals of concussive trauma.  The evidence of record does not support an in-service injury or a present disability related to concussive trauma. Because the preponderance of the evidence is against the claim, there remains no reasonable doubt to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

V.  Headaches

The Veteran contends that he is entitled to service connection for his headaches, based on concussive trauma that he experienced in service.  Since service connection has not been granted for concussive trauma, service connection for headaches cannot be established as secondary to concussive trauma.  The Board has therefore considered entitlement to service connection on a direct basis.  

As noted above, the Veteran's February 1960 enlistment examination noted that the Veteran suffered headaches related to his sinuses.  In November 1961, the Veteran complained of headaches during an eye examination.  And the Veteran reported that he had a history of headaches during examinations in May and June 1962.  In May 1962, the examiner noted that the Veteran experienced tension headaches related to frequent trouble sleeping.  In June 1962, the examiner noted occasional severe headaches.  Aside from these instances, the Veteran's service treatment records are silent for complaints of or treatment for headaches.  

Since headaches were noted on the Veteran's enlistment examination, his headache condition pre-existed service.  Therefore, although the Veteran is not eligible for service connection based on incurrence in service, the Veteran may be entitled to service connection if his headache condition was aggravated during service.  Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  However, since the Veteran argues that his headache condition was started in 1960 while the Veteran served on ACDUTRA, he is not entitled to the presumption of aggravation for this period.  Therefore, to establish that his headache condition was aggravated during his 1960 period of ACDUTRA, the Veteran has the burden to show that his headache condition 1) increased in severity during service and 2) progressed beyond the natural progress of his condition.  Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010).  

The Veteran also contends that his headache condition became worse during his period of active service in 1961.  For his period of active service, a pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  However, the burden falls on the Veteran to establish aggravation.  Horn v. Shinseki, 25 Vet. App. 231, 238 (2012).

Therefore, for both periods of service, the Veteran has the burden to establish aggravation of his headache condition.  

In his January 2010 Notice of Disagreement, the Veteran indicated that his headaches began when he started as a tank gun instructor, that his headaches became more severe when he started his gunner duties, and that he has continued to experience headaches for almost fifty years.  

During his May 2010 VA examination, the Veteran reported that his headaches started during service, that he continued to have headaches after service, but that his headaches have recently been less intense.  The Veteran reported that he currently experiences pressure-type headaches in his whole head that are mild to moderate.  The Veteran reported that his headaches were associated with bright light and loud sounds, but never to nausea or vomiting.  The Veteran also reported that his headaches are not currently disabling. 

The Board finds that the contemporaneous medical evidence fails to describe any increase in severity during service.  Specifically, headaches were noted on his entrance examination.  During service, he complained of headaches during an eye examination.  On examinations in May and June 1962, headaches were noted as tension headaches and occasional severe headaches.  The Veteran also did not seek any treatment for his headache condition until 1974, which is 12 years after his separation from service.  The Board notes that although the Veteran reported at that time that he experienced severe headaches after a multiple blast injury in 1962, the Veteran was diagnosed with headaches of undetermined origin.  

While the Veteran is competent to report when he first suffered headaches and what his current symptoms are, any recent report of continuous symptoms since service is outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and is not credible.  Charles v. Principi, 16 Vet. App. 370 (2002).  Specifically, the Board gives weight to the absence of complaints of or treatment for headaches in service, except as noted above.  The Board also gives weight to the May 1974 VA treatment records that showed a neurological examination, x-rays, and an echoencephalogram within normal limits and diagnosed the Veteran with headaches, undetermined origin.  In addition, the Veteran reported in March 1995 that he had a history of transient headaches in the past.  The examiner indicated that the Veteran's headaches were most consistent with tension headaches.  The Board also places great weight on the Veteran's reports in August 1995, September 2007, September 2008, and October 2009 that he did not experience frequent or recurring headaches.

The Board also notes that the Veteran reported that he suffered from headaches for 25 years on intake forms dated August 1995.  The Veteran reported that he was unsure what triggered his headaches, but that they were possibly caused by stress. 

Based on the foregoing, the Board finds the evidence of record does not establish the Veteran's headache condition increased in severity during his military service.  In his January 2010 statement, the Veteran argued that his headaches are a permanent and chronic disability that is reflected by the Social Security Administration's disability decision.  However, as noted above, the Veteran was found to be disabled based on a primary diagnosis of ischemic heart disease and a secondary diagnosis of other diseases of the circulatory system.   

The Board notes that the Veteran indicated that he had a history of headaches in his report of medical history in conjunction with his separation physical, but this alone does not establish a permanent worsening of the Veteran's headache condition; it merely indicates the presence or history of headaches, which is not in doubt as the condition was noted at enlistment.  The Board also notes that the Veteran's wife submitted a statement noting her observations of the Veteran's headaches; however, the statement does not establish that the Veteran's condition permanently worsened during service.  Based on the foregoing, the Veteran's claim for service connection for headaches is denied.

VI.  Residuals of a Cerebrovascular Accident

The Veteran has a current diagnosis of cerebrovascular disease.  To qualify for service connection, the issues that must be resolved include whether the Veteran had an in-service injury and whether the Veteran's currently-diagnosed cerebrovascular disease is related to his active service.

The Board acknowledges that the Veteran believes that his cerebral vascular disease is related to concussive trauma caused by firing tank guns in service.  The Veteran's service treatment records indicate that he presented with complaints of nausea and vomiting in July 1960, August 1960 and February 1962.  In February 1962, the Veteran also complained of dizziness.  On all three occasions, the Veteran was diagnosed with gastroenteritis and the Veteran's condition resolved without residuals.  The Veteran also reported having headaches and trouble with distance vision during a November 1961 eye examination.  As discussed above, headaches were noted on examinations in May and June 1962.  The Veteran's service treatment records are silent of any complaint, finding, diagnosis, or treatment of any cerebrovascular disorders.  

The Veteran contends that his symptoms of headaches, nausea, and blurred vision were signs of a concussions, transient ischemic attacks, or seizures.  The Veteran also contends that these service treatment records provide proof of his brain injury.  See Veteran's Statement, dated February 2010.  In his June 2010 substantive appeal, the Veteran alleged that shock waves from firing tank guns caused a concussion blast and his traumatic brain injury.  The Veteran also stated that he consulted with three neurologists (Drs. C. H. T., M. R. F., and L. B. H.) that found that his transient ischemic attacks began in service and have continued to the present.  

A review of the Veteran's post-service treatment records is silent on any note or opinion that the Veteran's current cerebrovascular disease is related to his service.  In May 1974, the Veteran reported that he had severe headaches after a multiple blast injury in 1962.  A neurological examination, brain x-rays and an encephalogram were within normal limits.  Specifically, a skull x-ray showed no evidence of an injury or disease and no intracranial abnormalities were seen.  The Veteran was diagnosed with headaches of unknown origin.  

In March 1995, the Veteran presented to Dr. L. B. H. with right sided weakness and dizziness.  The Veteran reported that he had never had a similar event in the past.  The veteran denied a history of any head injuries.  The Veteran reported that he had a history of transient headaches in the past, which the examiner felt were most consistent with tension headaches.  

In July 1995, the Veteran presented to Dr. C. H. T. for a second opinion on his cerebrovascular disease and cerebral ischemia.  The Veteran reported that his symptoms began in March 1995, when he first noted sudden dizziness, unsteadiness and right-sided weakness.  

In August 1995, the Veteran presented to Dr. M. R. F. for a neurological evaluation.  The examiner indicated that the Veteran's examination was "completely normal."  

With regard to the Veteran's more recent assertions that he has had transient ischemic attacks and symptoms of cerebrovascular disease since service, the Board finds that, while the Veteran is competent to report the onset of his symptoms, his recent reports of unremitting symptoms since service are outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and are not reliable.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board gives great weight to the more contemporaneous treatment records from May 1974 that included a skull x-ray that was negative for evidence of an injury or disease, a normal encephalogram, and a normal neurological examination.  The Board also gives weight to the Veteran's reports in March 1995 that he had never had a similar event in the past and the Veteran's July 1995 report that his symptoms began in March 1995.  

The Board finds that prior to the Veteran's brain stroke in March 1995; there was no evidence of a head injury or disease.  In addition, the May 2010 VA examiner reviewed the Veteran's claims file and treatment records and found that the Veteran's cerebrovascular disease was not related to his service.  

The Board acknowledges Veteran has offered his own opinion on the etiology of his cerebrovascular disease.  Significantly, determining the precise etiology of the Veteran's cerebrovascular disease is not a simple question, as there are multiple potential etiologies of the Veteran's cerebrovascular disease.  Ascertaining the etiology of cerebrovascular disease involves considering multiple factors and knowledge of how those factors interact with the mechanics of the human body.  In this case, the facts are complex enough that the Veteran's intuition about the cause of his cerebrovascular disease is not sufficient to outweigh the opinion of the expert that carefully considered the specific facts of this case.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  The Board also notes that while the Veteran contends that three neurologists provided opinions that his cerebrovascular disease is related to his service, the evidence contains no such opinions.  In addition, the Veteran was given the opportunity to submit any records related to his claims in the January 2012 Board remand.  The Veteran did not submit any opinions that support his claim.  

The Board has also considered the Veteran's service treatment records and the absence of complaints of or treatment for cerebrovascular disease for more than 30 years following service and finds the weight of the evidence is against the claim; there is no doubt to be resolved.  As the preponderance of the evidence is against the claim, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for residuals of concussive trauma, claimed as traumatic brain injury, is denied. 

Entitlement to service connection for headaches, to include as secondary to concussive trauma, is denied.  

Entitlement to service connection for residuals of a cerebrovascular accident, claimed as stroke and traumatic brain injury, is denied. 



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


